Citation Nr: 0717112	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain prior to January 26, 2005.   

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain for the period beginning January 26, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to May 
1988 and from January 1989 to October 1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri (hereinafter RO).  


FINDINGS OF FACT

1.  Prior to January 26, 2005, the veteran's lumbar strain 
did not result in severe limitation of motion or disability, 
or limitation of thoracolumbar flexion to 20 degrees.  

2.  From January 26, 2005, the veteran's lumbar strain is 
manifested by limitation of flexion to 20 degrees but not 
unfavorable ankylosis of the entire thoracolumbar spine.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar strain prior to January 26, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for a rating in excess of 40 percent for 
lumbar strain for the period beginning January 26, 2005, are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).    
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in November 2002 satisfied the duty to notify provisions.  
Prior to a readjudication of the veteran's claim, a March 
2003 letter also satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence. 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran has been afforded VA examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The January 2005 statement of the case provided the veteran 
with the criteria for an increased rating for lumbar strain 
under both the old and the current regulations.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
these regulatory revisions in the adjudication below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
rating was assigned for severe limitation of motion.  C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  Additionally, a 10 
percent evaluation was warranted for lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent evaluation was for assignment 
with muscle spasm on extreme forward bending, or unilateral 
loss of lateral spine motion in standing position.  Id.  A 40 
percent rating was warranted for lumbosacral strain with 
severe symptoms manifested by such findings as listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, or loss of lateral motion warranted a 40 percent 
rating.  Id.  This was the highest assignable rating for 
lumbosacral strain under Diagnostic Code 5295.  
 
Under the revised rating criteria for the low back beginning 
on September 26, 2003, a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Id.  A 50 percent rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (2) (2006); see also 38 C.F.R. § 4.71a, Plate V 
(2006).  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id. 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2006).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2006).

Service connection for lumbar strain was originally granted 
by an April 1993 rating decision.  A 10 percent rating was 
assigned.  The rating was increased to 20 percent effective 
from the date of receipt of the veteran's claim, June 27, 
2002, by a January 2003 rating decision after a December 2002 
VA examination showed lumbar flexion to be limited to 45 
degrees, extension to 10 degrees and lateral flexion to 20 
degrees to each side.  

The rating for the veteran's low back strain was increased to 
40 percent, during the pendency of the veteran's claim, 
effective from January 26, 2005, by an April 2005 rating 
decision.  A VA examination on that date showed lumbar 
flexion to be 20 degrees with pain.  As the 40 percent rating 
was not made effective from the date of the previous 20 
percent rating, there is for consideration entitlement to a 
rating in excess of 20 percent for lumbosacral strain prior 
to January 26, 2005, and entitlement to a rating in excess of 
40 percent for lumbosacral strain for the period beginning 
January 26, 2005.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that, on a claim for an increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that such a claim 
remains in controversy, even if partially granted, where less 
than the maximum benefit available has been awarded).

First with respect to the assignment of a rating in excess of 
20 percent prior to January 26, 2005, it is not shown by any 
clinical evidence received or dated prior to the VA 
examination on that date that there was "severe" disability 
due to lumbosacral strain manifested by such findings as 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or loss of lateral motion so as to 
warrant a 40 percent rating under the criteria codified at 
Diagnostic Code 5295 prior to the regulatory revisions 
referenced above.  In addition, there was no clinical 
evidence dated prior to January 26, 2005, demonstrating 
"severe" limitation of lumbar motion so as to have 
warranted a 40 percent rating under the criteria codified at 
Diagnostic Code 5292 prior to the regulatory revisions.  In 
this regard, attention is directed to the range of motion 
findings from the December 2002 VA examination referenced 
above.  Moreover, an August 2003 VA examination demonstrated 
more forward and lateral lumbar flexion, 50 degrees and 40 
degrees, respectively, than was shown in December 2002.  As 
limitation of lumbar flexion to 20 degrees was not 
demonstrated prior to the January 26, 2005, VA examination, a 
rating in excess of 20 percent prior to that date under the 
revised criteria codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 on the basis of forward flexion of the 
thoracolumbar spine being demonstrated to be 30 degrees or 
less cannot be assigned. 

As for a rating in excess of 40 percent for the period from 
January 26, 2005, a 50 percent rating under Diagnostic Code 
5237 requires unfavorable ankylosis of the entire 
thoracolumbar spine.  Such symptomatology is not demonstrated 
by the January 26, 2005, examination, nor is it contended 
that such symptomatology is demonstrated.  As such, a rating 
in excess of 40 percent for the period from January 26, 2005, 
cannot be assigned. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations assigned by the 
RO are not inadequate.  Ratings in excess of those assigned 
are provided for certain manifestations of the veteran's 
service-connected back disability, but those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent hospitalizations due to his lumbar 
strain, and these service-connected residuals have not shown 
functional limitation beyond that contemplated by the ratings 
that have been assigned.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for ratings in excess of those assigned, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

A rating in excess of 20 percent for lumbosacral strain prior 
to January 26, 2005, is denied. 

A rating in excess of 40 percent for lumbosacral strain for 
the period beginning January 26, 2005, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


